IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00372-CR

LISA TUIAN JEFFERSON,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                           From the 413th District Court
                              Johnson County, Texas
                          Trial Court No. DC-F201800364


                                       ORDER


       This appeal was dismissed on December 19, 2018 because we determined, with the

information we had available, that appellant’s notice of appeal was untimely. Although

the motion for rehearing that was filed was untimely, it directed our attention to a pro se

letter filed in the days after the trial court’s judgment. Before our plenary power expired,

we vacated our December 19, 2018 judgment and withdrew our opinion of the same date

so that we could determine whether appellant’s pro se letter constituted a notice of appeal

that was timely filed. We asked the State to file a response which addressed the issue of
whether appellant’s letter, filed by the district clerk on October 1, 2018, was sufficient as

a notice of appeal to invoke this Court’s jurisdiction. In its response, the State reviewed

the various cases in which a pro se document has been held to be a sufficient notice of

appeal to invoke an appellate court’s jurisdiction and concluded the letter in this

proceeding was inadequate. We disagree.

        A person's right to appeal a civil or criminal judgment should not depend upon

traipsing through a maze of technicalities. Harkcom v. State, 484 S.W.3d 432, 434 (Tex.

Crim. App. 2016). We do not require "magic words" or a separate instrument to constitute

notice of appeal. Id. All that is required is that the notice be in writing, be submitted

within thirty days or ninety days after sentencing, as appropriate, and show the party's

desire to appeal from the judgment or other appealable order. Id. See also TEX. R. APP. P.

25.2(c)(2).

        In this instance, within 14 days from the date of the trial court’s judgment,

appellant wrote a letter which was filed by the district clerk’s office. In the first sentence,

appellant stated, “I, Lisa Jefferson, have wrote a statement as to why I feel the jury’s

judgement [sic] should be overturned.” Construing the Rules of Appellate Procedure

liberally, as we should, see Harkcom, 484 S.W.3d at 434, leads us to conclude that

appellant’s letter was a timely and sufficient notice of appeal to invoke our jurisdiction.

        Even if it is not a sufficient notice of appeal, we conclude the letter is a sufficient,

and timely, motion for new trial. See TEX. R. APP. P. 21.1(a). See also Harkcom, 484 S.W.3d

at 434 (appellate rules to be liberally construed). And if there was a timely motion for

new trial, then counsel’s notice of appeal filed on December 4, 2018, which we had

Jefferson v. State                                                                       Page 2
previously determined was untimely, would be timely and would invoke our

jurisdiction. See TEX. R. APP. P. 26.2(a)(2).

        Accordingly, this appeal is reinstated. The Clerk’s and Reporter’s Records and

appellant’s docketing statement are due 30 days from the date of this order. The normal

appellate timetables for the filing of briefs will begin when the complete appellate record

is filed.


                                            PER CURIAM

Before Chief Justice Gray,
        Justice Davis, and
        Justice Neill
(Justice Davis dissenting without opinion)
Appeal reinstated
Order issued and filed February 27, 2019
Publish




Jefferson v. State                                                                   Page 3